DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendments to the claims dated 11/5/20 are acknowledged.  Claims 21-26, 32-34, 36-37, 40-41, 43-44, 46-49, 51-56, 58-63, 65 and 66 are pending.  Claims 21-25, 34, 37, 40, 43, 47, 49, 55-56, 58-63 and 65 are amended.  Claims 35, 57 and 64 are cancelled with the amendment of 11/5/20.  Claim 66 is new.  Claims 35, 57 and 64 are cancelled.  Claims 37, 49, 51, 52, 53 are WITHDRAWN from prosecution. 
Prosecution continues for claims 21-26, 32-34, 36, 40-41, 43-44, 46-48, 54-56, 58-63, 65 and 66.

Priority
The instant application is a DIV of US 14/267,279 filed 5/1/2014 and 12/965,050 (now US Patent 8,754,287) filed 12/10/2010, which claims priority to US Provisional Application No. 61/285,250 filed 12/10/2009.  Thus, the earliest possible priority date for the instant application is 12/10/2009.

Claims
Independent claims 21 and 34 are directed to transgenic animals and embryonic stem cells encoding human variable heavy chain regions operably linked to a modified endogenous heavy chain constant IgG region, wherein the IgG constant region is devoid of a CH1 domain and a hinge region, wherein the animals and cells thereof express chimeric IgG and IgM immunoglobulins, wherein the chimeric IgG immunoglobulin consists essentially of, in an N-terminal to C-terminal orientation, a human variable region operably linked to a non-human IgG constant region devoid of a CH1 and hinge region, and the chimeric IgM immunoglobulins comprise a human variable domain operably linked to a non-human IgM constant domain comprising a CH1 domain.  Claims 21 and 34 have been amended to 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Figure 3 of the instant specification teaches the endogenous heavy chain locus:

    PNG
    media_image2.png
    223
    866
    media_image2.png
    Greyscale

As is understood in the art, each of the endogenous IgG3, IgG1, IgG2a and IgG2b gene regions are all encoded by nucleic acids encoding heavy chains segments of CH1, Hinge, CH2, CH3, etc (it is noted that IgM and IgE do not have hinge (H) regions); as illustrated below (not to scale):

    PNG
    media_image3.png
    307
    787
    media_image3.png
    Greyscale






The amendment to claims 21 and 34 require “an endogenous non-human IgG constant region gene modified to
(1) comprise from 5’ to 3’: an endogenous switch region, a deletion of a sequence encoding a CH1 domain and a hinge domain, a splice acceptor, a CH2 exon, a CH2 intron, and a CH3 exon” structurally follows the natural linear order of an IgG constant region gene, but limits the deletion to the “a sequence encoding a CH1 domain and a hinge domain”, thus leaving the remainder of the IgG constant region intact.  
Thus, the claims require, at least, an unrearranged human VDJ segment operably linked to the endogenous heavy chain segment, and has a mutation in the IgG domain of the constant region which results in the expression of, in an N- to C- terminal orientation, a human VDJ variable region operably linked an endogenous non-human heavy chain constant region, wherein the non-human heavy chain constant region comprises a deletion of an IgG CH1 and hinge domain and wherein the endogenous IgM constant domain encodes “an IgM isotype comprising a CH1 domain."
Structurally, the claims encompass one possible modified genetic heavy chain locus of claim 21 accordingly, wherein the unrearranged human genes are incorporated at the endogenous locus, in addition to the endogenous non-human VDJ gene segments:

    PNG
    media_image4.png
    270
    981
    media_image4.png
    Greyscale






    PNG
    media_image5.png
    204
    573
    media_image5.png
    Greyscale
OR, wherein the unrearranged human V, D, J heavy chain variable sequences replace the endogenous VDJ heavy chain segment genes:
 





    PNG
    media_image6.png
    403
    401
    media_image6.png
    Greyscale
Wherein, the non-human animal expresses an endogenous heavy chain IgG constant region gene devoid of a CH1 and hinge region, which is represented below with the corresponding heavy chain human or non-human heavy chain variable region:







    PNG
    media_image7.png
    249
    540
    media_image7.png
    Greyscale
For comparison, a “wild type” expressed heavy chain IgG constant region is represented below, showing either a mouse variable region or a human variable region:




Note: no structural requirement is made to modify the IgM gene region.

NEW/MAINTAINED OBJECTIONS AND REJECTIONS
Claim Objections
Claim 47 is objected to because of the following informalities:  
Claim 47 comprises a typographical error in line 3 as a result of amendments to the claims:

    PNG
    media_image8.png
    106
    664
    media_image8.png
    Greyscale



The claim has an extra “comprising” in line 3 that should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b) - indefinite
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 36, 37, 47-48, 59-63 and 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection necessitated by Applicant’s amendments to the claims.
With regard to amended claim 47, the claim – which was independent – is amended to depend from the transgenic non-human animals of claim 21.  The claim is directed to a non-human animal B cell isolated from the non-human animal of claim 21, “comprising a rearranged human heavy chain variable region gene operably linked to a modified endogenous constant region comprising and an endogenous non-human IgG constant region gene modified to
(1) comprise from 5’ to 3’: an endogenous switch region, a deletion in a sequence encoding a CH1 domain and a hinge region, a splice acceptor, a CH2 exon, a CH2 intron, and a CH3 exon, and
(2) encode an IgG isotype devoid of a CH1 domain and a hinge region” is unclear.
The structural requirements of the claim is unclear with regard to the relationship of “a rearranged human heavy chain” to “a modified endogenous constant region gene” and to “an endogenous non-human IgG constant region gene modified to”
Claim 21 already requires that the genome comprises an unrearranged human heavy chain variable gene segment operably linked to a modified endogenous non-human IgG constant region gene modified to (1) comprise from 5’ to 3’: an endogenous switch region, a deletion in a sequence encoding a CH1 domain and a hinge region, a splice acceptor, a CH2 exon, a CH2 intron, and a CH3 exon, and (2) encode an endogenous non-human IgG isotype devoid of a CH1 domain a hinge region.
It is unclear if claim 47 is attempting to encompass a B cell that has already been subjected to somatic mutation, i.e., “a non-human animal B cell isolated from the non-human animal of claim 21, the modified endogenous non-human IgG constant region” or 
If there are (at least) two distinct modifications to more than one endogenous constant region genes in these cells: 
A non-human animal B cell isolated from the non-human animal of claim 21, comprising a rearranged human heavy chain variable region gene operably linked to a modified endogenous constant region and an endogenous non-human IgG constant region gene modified to
(1) comprise from 5’ to 3’: an endogenous switch region, a deletion in a sequence encoding a CH1 domain and a hinge region, a splice acceptor, a CH2 exon, a CH2 intron, and a CH3 exon, and
(2) encode an IgG isotype devoid of a CH1 domain and a hinge region.
In other words, does the B cell require 
A) a rearranged human heavy chain variable region gene operably linked to a modified endogenous constant region; and
B) a rearranged human heavy chain variable region gene operably linked to an endogenous non-human IgG constant region gene modified to
(1) comprise from 5’ to 3’: an endogenous switch region, a deletion in a sequence encoding a CH1 domain and a hinge region, a splice acceptor, a CH2 exon, a CH2 intron, and a CH3 exon, and
(2) encode an IgG isotype devoid of a CH1 domain and a hinge region.
If the claim encompasses two distinct modifications (A) and (B), what is the modification of (A)?  and, is the modification of (B) supposed to be referring to the modifications to the endogenous non-human IgG constant region gene already recited in claim 21?
A skilled artisan would not know the metes and bounds of the claimed invention.  Claims 36, 37, 48 and 66 are included in the rejection because they depend from rejected claim 47.
For the purposes of prosecution, the claim is interpreted as encompassing “a non-human animal B cell isolated from the non-human animal of claim 21, comprising a rearranged human heavy chain variable region gene operably linked to the modified endogenous non-human IgG constant region”
Claim 59 is dependent upon cancelled claim 35.  Thus, claim 59 is indefinite.  Claims 60-63 are included in the rejection because they depend upon rejected claim 59.
For the purposes of prosecution, the claim is interpreted to depend upon independent claim 34.
New claim 66 recites, “A human heavy chain variable region isolated from the non-human animal B cell of claim 47, or from a hybridoma produced therefrom” which is indefinite. It is not clear whether the claim is attempting to isolate the human heavy chain variable region peptide that is secreted from the cell, or whether the claim is attempting to isolate a rearranged human heavy chain variable region nucleic acid from the B cell?  A skilled artisan would not know the metes and bounds of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 21-26, 32, 34, 36, 40, 43-44 and 46-48, 59 and 60 remain and new claim 66 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No: 6,596,541 to “Murphy” of record, in view of WO 89/07142 to “Morrison” of record, further in view of US Patent No: 6,080,910 to “Schreiber” of record, listed in Applicant’s IDS dated 7/2/15.  The claims are interpreted as above.   The rejection is modified to address Applicant’s amendments to the claims, wherein limitations from cancelled claim 57 has been introduced into independent claims 21 and 34.  The rejection has been modified to reflect changes of claim dependencies as a result of Applicant’s amendments to the claims.

    PNG
    media_image9.png
    169
    590
    media_image9.png
    Greyscale
With regard to independent claims 21 and 34, Murphy discloses “a transgenic mouse that produces hybrid antibodies containing human variable regions and mouse constant regions.  This is accomplished by a direct, in situ replacement of the mouse variable region gene with the human counterparts.  The resultant hybrid immunoglobulin loci will undergo the natural process of rearrangements during B-cell development to produce the hybrid antibodies” (column 24, lines 2-8).  Murphy discloses the replacement of the heavy chain variable region and the light chain variable regions with the corresponding human segments (column 27, lines 6-7).  Murphy discloses the endogenous switch sequences remain intact, thereby allowing proper transcription and recombination (column 24, lines 32-49).  Murphy discloses the genetic modifications occur in cells, including B cells or ES cells (column 24, lines 4-31 and column 26, lines 3- 43).  Thus, with respect to claims 21 and 34, the heavy chains of the mice therein, their ES cells and resulting B cells once rearranged, correspond to the following: 



Murphy discloses its system of in vivo production of antibodies is an improvement over previous methods of antibody production wherein known antibodies are modified with different constant domains or via use of microorganisms, such as phage display, because the system therein allows for rearrangement and affinity maturation which naturally occurs in B cells (column 23, lines 19-37).
However, Murphy does not disclose the deletion is limited to a deletion of the CH1 domain and the hinge region, while maintaining the naturally linear relationship of the endogenous non-human IgG constant gene to, “from 5’ to 3’: an endogenous switch region, a deletion in a sequence encoding a CH1 domain and a hinge region, a splice acceptor, a CH2 exon, a CH2 intron, and a CH2 exon” such that the deletion of the sequence encoding the CH1 domain and the hinge region results in an IgG isotype that is devoid of a CH1 and hinge domain, as required by instant claims 21 and 34.
Morrison teaches deletions within antibody constant domains to affect immunoglobulin assembly, secretion and function (Abstract; page 3 lines 16-33).  Morrison teaches the entire coding sequences for CH1 and hinge IgG heavy chain constant domains can be deleted from an antibody (page 4, lines 30-34).  Morrison specifically contemplates an IgG antibody wherein the CH1 and hinge domains are deleted from the antibody (example 3, lines 8). Morrison discloses wherein when the CH1 and hinge region was deleted, no assembly of the heavy chain with either other heavy chains or with the light chain occurred.  Morrison taught that this was predictable because the free cysteine which forms the interchain disulfide bond is present in CH1, and that even in the absence of the interchain disulfide bonds, the shortened heavy chain is secreted (page 18, lines 29-35).  
Morrison discloses the heavy chain gene exons are flanked by a splice junction upstream and downstream of the exons, which facilitate splicing of the DNA sequences and these regions and suggests using these sites to generate the chimeric molecules via splicing in the cell (page 11, line 30 – page 13, line 12).
Morrison discloses the antibodies can be expressed from microorganisms or cells lines (page 11, lines 1-8).
Thus, Morrison discloses an IgG antibody as represented below:

    PNG
    media_image10.png
    297
    403
    media_image10.png
    Greyscale






Finally, Schreiber discloses genetic modifications to non-human heavy chain constant region genes, wherein a CH1 domain of IgG is knocked out, still allows for rearrangement of the endogenous VDJ segments, expression of other immunoglobulin isotypes, including other IgG isotypes and the expression of IgM isotypes, wherein ONLY the specific IgG isotype that has a deleted CH1 domain deleted is knocked out (Abstract; column 1, line 53- column 2, line 18; column 13, lines 10-20; column 14, lines 1-19).  Schreiber reduces to practice a mouse whose IgG3 CH1 domain is knocked out (Example 1).  Schreiber confirms the presence of surface bound IgM expression on B-cells from these mice (column 26, lines 43-47; FIG. 8).  Schreiber is cited to show that even if a specific constant region gene is deleted  (by targeting the CH1 exon of IgG3 to result in no IgG3 production in a homozygous animal), the mouse is able to continue to make other antibodies, including the ability to make IgG1, IgM, IgA, IgG2A and IgG2B (Figs 8-9).
It would have been obvious to the skilled artisan to combine the teachings of Murphy on non-human animals comprising unrearranged human heavy chain and light chain segments integrated at the endogenous immunoglobulin locus with the disclosure of Morrison on antibodies with CH1 and hinge region deletions, by selectively deleting the genomic portions encoding an IgG CH1 and hinge domain of 
With regard to the claimed requirement wherein the deletion is limited to “a deletion in a sequence encoding a CH1 domain and a hinge region”, wherein the modified endogenous sequence comprises an endogenous switch region, a deletion of CH1 and a hinge region and a 5’ splice acceptor – CH2 exon and a CH3 exon -3’, Murphy does not explicitly disclose 1) either a deletion is limited to the CH1 and hinge domains while leaving endogenous splice acceptors intact, or 2) the CH2 exon comprises an exogenous 5’ splice acceptor.  However, Morrison discloses the heavy chain gene exons are flanked by a splice junction upstream and downstream of the exons, which facilitate splicing of the DNA sequences (page 12, lines 9-18).  Thus, it would have been obvious to have a splice acceptor 5’ to the CH2 exon in the mouse genome in order to facilitate splicing of transcripts during antibody production.  
Thus, there would have been a reasonable expectation of success in a non-human animal comprising a knocked out CH1 and hinge domain was capable of 1) producing an IgG isotype devoid of the knocked out portions and 2) would continue to express other isotypes, such as an IgM isotype with a CH1 domain.  Thus, the claims are obvious over the cited art.
With regard to claims 22- 23, and claims 59-60, Murphy does not disclose the modifications to the IgG gene (in the genome, claims 22 and 23; in the modified ES cells claims 59 and 60) as claimed.  This is rendered obvious over the disclosure of Morrison, who discloses deletions of IgG domains, including the IgG3 isotype can be deleted (Example 3).  Further, Morrison discloses different IgG isotypes have different properties:  Morrison discloses IgG2 has a longer serum half-life; IgG4 has a 
With regard to claim 24, wherein the claim requires that the IgG1 domain comprises a CH1 and hinge modification such that the non-human animal expresses an IgG1 devoid of a CH1 domain and a hinge domain (based on the requirements of claims 21 and 23), the remainder of the claim requires that the IgG3, IgG2a and IgG2b genes all properly express the correct IgG gene segments (Ch1 - hinge- Ch2, Ch3).  As shown by Schreiber, deletion of a single IgG isotype heavy chain CH1 domain has no effect on the ability of the non-human animal to continue to express other IgG isotypes (examples).  Schreiber discloses that the retention of wild-type switch sequences permits the animals therein to express other immunoglobulin types and subtypes, such as IgE, IgA, IgG1, IgG2b IgG2a, etc. (column 14, lines 13-19).  As such, absent evidence to the contrary, a mouse, modified according to the rejection above, wherein only the CH1 and hinge regions of IgG1 were deleted, would continue to express human variable domains operably linked to IgG3, 2a and 2b isotypes.  Thus, this claim is rendered obvious over the prior art.
With regard to claim 25, wherein the claim requires that the IgG1 domain comprises a CH1 and hinge modification such that the non-human animal expresses an IgG1 devoid of a CH1 domain and a hinge domain (based on the requirements of claims 21, 23-24), the remainder of the claim requires that the IgM, IgD and IgA and IgE genes all properly express the correct immunoglobulin gene segments (CH1-hinge-CH2-CH3, or CH1-CH2-CH3).  As shown by Schreiber, deletion of a single IgG gene has no 
With regard to claim 26, wherein the non-human animal expresses a IgM antibody that is chimeric: with a human variable portion and a non-human IgM constant region comprising a heavy chain comprising a CH1 domain and a cognate light chain; it is noted that this is the result of human variable heavy chain gene segments replacing mouse heavy chain VDJ gene segments, as taught by Murphy; Schreiber discloses modification of the CH1 domain in IgG does not affect the IgM gene (see examples); and therefore thus claim is rendered obvious by the cited art.
With regard to amended claim 47, the claim – which was independent – is amended to depend from the transgenic non-human animals of claim 21.  In light of the 112(b) rejection over claim 47 above, the claim is interpreted to encompass, “a non-human animal B cell isolated from the non-human animal of claim 21, comprising a rearranged human heavy chain variable region gene operably linked to the modified endogenous non-human IgG constant region.”   Murphy discloses the modified genetic loci undergo the natural process of rearrangements during B-cell development to produce the hybrid antibodies” (column 24, lines 2-8).  Murphy discloses the genetic modifications occur in cells, including B cells or ES cells (column 24, lines 4-31 and column 26, lines 3- 43).  Thus, this claim is obvious for the same reasons as stated above for claim 21.
With regard to claim 48, wherein the IgG1 antibody comprising an IgG1 heavy chain consisting essentially of, from N-terminal to C-terminal, a human immunoglobulin heavy chain variable domain 
With regard to claims 32 and 40, wherein the non-human animal or embryonic stem cell is a mouse strain selected from the group consisting of a 129, a C57BL/6 and a mixed 129xC57BL/6 strain, Murphy discloses the non-human animal is a mouse (column 5, lines 12-16); however Murphy is silent as to the specific strains used.  Schreiber discloses the strains of mice or embryonic stem cell strains comprising IgG CH1 gene deletions are C57BL6 or 129 cells (column 13, lines 50-64). It is prima facie obvious to select a known material based on its suitability for its intended used (MPEP 2144.07).  Using C57BL6 or 129 strains for producing antibodies was known in the art at the time of the invention.
With regard to claim 36, Murphy discloses the generation of hybridomas from the spleens of mice, which would be from the B cells of the mice, absent evidence to the contrary (Column 9, lines 12-13; column 28, lines 7-9).
With regard to claims 43-44, Murphy discloses the generation of a non-human embryos from ES cells (column 4, lines 27- 43).
With regard to claim 46, Murphy discloses wherein the unrearranged human heavy chain variable region VHDH and JH gene segments replace the non-human animal heavy chain variable gene segments (column 24, lines 1-6; lines 32-35).
With regard to new claim 66, Murphy discloses the rearranged genes encoding, or the secreted antibodies comprising the human heavy chain variable regions can be isolated (Example 3).
Thus, the claims are obvious over the cited art.

Claims 54-56, 59-63, and 65 remain rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent No: 6,596,541 to “Murphy” of record, in view of WO 89/07142 to “Morrison” of record, further in view of US Patent No: 6,080,910 to “Schreiber” of record, listed in Applicant’s IDS dated 7/2/15 as applied to claims 21-26, 32, 34, 36, 40, 43-44 and 46-48, 59-60 and 66 above, and further in view of Zou et al.  Cre-loxP-Mediated Gene Replacement: A Mouse Strain Producing Humanized Antibodies. Current Biology, 1994. 4(12)1099-1103, hereinafter “Zou” of record, listed on Applicant’s IDS dated 8/23/17.
The disclosures of Murphy, Morrison and Schreiber are applied as in the 103 rejection above, the content of which is incorporated herein in its entirety.  Murphy, Morrison and Schreiber combine to render obvious the non-human animals and cells of claims 21-23, and 34, wherein the non-human animals and cells comprise a human unrearranged heavy chain variable region operably liked to one or more endogenous IgG genes comprising a deletion of the CH1 and H domain region, including the IgG3 and IgG1 genes (according to claim 23).

    PNG
    media_image11.png
    396
    868
    media_image11.png
    Greyscale







However, with regard to claims 54 and 61, which require wherein the modified endogenous heavy chain constant region further comprises a deletion of an endogenous IgG2a constant region gene and a deletion of an endogenous IgG2b constant region gene in the non-human animal (claim 54) or the modified ES cell (claim 61), the claim reads wherein the endogenous gene or portion thereof is deleted, OR wherein the endogenous gene comprises a deletion, and then the deleted portion is replaced by the corresponding human IgG2a and IgG2b gene sequences, either from human or other non-human animals:

    PNG
    media_image12.png
    232
    636
    media_image12.png
    Greyscale





Morrison, discloses deletions of IgG domains, and that different IgG isotypes have different properties:  IgG2 has a longer serum half-life; IgG4 has a reduced ability to activate complement; IgG1 binds with high affinity for Fc receptors, IgG3 binds with Fc receptors on mononuclear cells (page 9, lines 17-24).  Thus, the selection of the specific IgG1 or IgG3 isotype gene to comprise the deletion in CH1 domain and hinge region would be a matter of routine optimization depending on the needs of the practitioner, the practitioner recognizing that the individual IgG isotypes have particular characteristics that are unique to a specific isotype.  
Further, Morrison discloses that any heavy chain constant region domain (CH1, CH2, CH3 or CH4) can be deleted and substituted with another domain from the same antibody or another antibody of the same animal or different animal (page 3, lines 16-33; page 10, lines 13-18).  Morrison discloses the antibody heavy chain constant domains that can be modified include IgGs, IgA, IgD and IgE, including the various subclasses, such as mouse IgG2a and IgG2b (page 5, lines 7-29, page 14, lines 2-3).
Morrison discloses 
“the domain-modified constant-region portion of the antibody will normally be chosen in accordance with the intended uses of the antibody. As a first consideration where the antibody is to be introduced into a host animal for diagnosis or therapy, the constant or immunogenic portion will be selected so as to minimize the immune response of the host …as a second consideration, the domain-modified antibodies are selected to optimize their ability to perform a particular function.  For example, the domain of domains related to enhancing the half-life of the antibody will be modified to provide an enhanced or shortened half-life depending of the particular application.  Other functions that can be selectively modified in antibodies using the techniques taught herein include tissue distribution, ability to fix complement, and ability to participate in antibody-dependent cellular cytotoxicity” (page 6, lines 12- 34). 

Morrison discloses CH1 domains are known for functions of covalent assembly, CH2 for binding complement, and control of catabolic range, CH3 with interaction with Fc-receptor on macrophages and monocytes and noncovalent assembly of H chains (see table 1).  Morrison teaches, “since the function of these domains is known, a particular effector function can be modified by deleting or inserting a domain related to that function or by substituting a domain with a different class or isotype antibody for a corresponding domain which functions less effectively for a desired property” (page 8, lines 10-17).  Thus, Morrison discloses antibody function can be modified by using elements for different isotypes (page 9, lines 12- 26).
Further, table 2 of Morrison discloses antibodies whose constant regions CH1, hinge, CH2 and CH3 domains have been substituted with different IgG domains (see, Example 4).  However, as noted above, Morrison discloses the substitution and deletions can be in any isotype, and deletions and substitutions can be between species.  Thus, Morrison teaches hybrid constant chains of any isotype gene, or subtype, that comprises deletions and/or deletions followed by substitution.
Thus, Morrison discloses an IgG1 or IgG3 antibody as represented below:

    PNG
    media_image13.png
    230
    443
    media_image13.png
    Greyscale




Further, Morrison teaches deletions to any isotype heavy chain constant gene, including IgG2a and IgG2b to influence antibody function, wherein the deletion is a deletion of a constant region domain OR the deletion of the domain and the substitution with a different domain, including domains from other species or domains from other antibody isotypes.
Schreiber discloses genetic modifications to non-human heavy chain constant region genes, wherein a CH1 domain of IgG is knocked out, still allows for rearrangement of the endogenous VDJ segments, expression of other immunoglobulin isotypes, including other IgG isotypes and the expression of IgM isotypes, wherein ONLY the specific IgG isotype that has a deleted CH1 domain deleted is knocked out (Abstract; column 1, line 53- column 2, line 18; column 13, lines 10-20; column 14, lines 1-19).  Schreiber reduces to practice a mouse whose IgG3 CH1 domain is knocked out (Example 1).  Schreiber confirms the presence of surface bound IgM expression on B-cells from these mice (column 26, lines 43-47; FIG. 8).  Schreiber is cited to show that even if a specific constant region gene is deleted  (by targeting the CH1 exon of IgG3 to result in no IgG3 production in a homozygous animal), the mouse is able to continue to make other antibodies, including the ability to make IgG1, IgM, IgA, IgG2A and IgG2B (Figs 8-9).
Schreiber discloses different antibody isotypes differ in the heavy chain constant region, and that different antibody classes exhibit different effector functions and display different tissue localization, and that switch sequences are located upstream of a constant region CH domain (column 7, lines 12-67).
Finally, Zou discloses producing transgenic mice wherein the endogenous IgG1 constant region's secreted exons were deleted and replaced with the corresponding human sequences to produced humanized antibodies (see page 1100, FIG 2).  Zou discloses that keeping endogenous transmembrane and cytoplasmic portions of the antibody heavy chain would minimize disturbing membrane expression and signaling of the humanized IgG1 in the mouse (page 1100, second column, first paragraph).  Zou 
It would have been obvious to combine Murphy, Morrison and Schreiber on mice comprising an unrearranged human heavy chain variable chain operably linked to an IgG comprising a heavy chain IgG Ch1-hinge deletion, further with Zhou.  The selection of deletions to the IgG2a and IgG2b genes would been a matter of routine experimentation on the part of the skilled artisan.  The skilled artisan recognizing that deletions and substitutions to a heavy chain constant region will influence the biological properties of the encoded isotypes, as taught by Morrison. Further, Zhou shows it is possible to replace a non-human animal’s heavy chain constant region gene segment with a corresponding human segment and produce hybrid antibody genes that are capable of being expressed and underdo VDJ recombination and b cell maturation.  Thus, there would have been a reasonable expectation of success in a non-human animal comprising deletions to IgG2b and IgG2a, as Morrison discloses targeting different IgG genes depending on need, and Zhou shows generating deletions of the endogenous genes by replacing the genes with corresponding gene segments are functional.

    PNG
    media_image14.png
    228
    574
    media_image14.png
    Greyscale
Claims 55 and 62 require wherein the IgG region is an IgG1 and an IgG2a region that comprise a CH1-Hinge deletion, and wherein the modified endogenous non-human heavy chain constant regions further comprise a deletion of an endogenous IgG, IgG3, IgG3, IgG2b, IgE and IgA constant region gene, in the non-human animal (claim 55) or in the modified ES cell (claim 62).  




The selection of deletions of the CH1-hinge region of IgG1 and IgG2a would have been obvious from the cited art as stated above.  Morrison discloses deletions of IgG domains, including the IgG3 isotype can be deleted (Example 3).  Further, Morrison discloses different IgG isotypes have different properties:  Morrison discloses IgG2 has a longer serum half-life; IgG4 has a reduced ability to activate complement; IgG1 binds with high affinity for Fc receptors, IgG3 binds with Fc receptors on mononuclear cells (page 9, lines 17-24).  Thus, the selection of the specific IgG isotype gene to comprise the deletion in CH1 and the hinge domains would be a matter of routine optimization depending on the needs of the practitioner, the practitioner recognizing that the individual IgG isotypes have particular characteristics that are unique to a specific isotype.  
The selection of deletions to the IgD, IgG3, IgG2b, IgE and IgA genes would been a matter of routine experimentation on the part of the skilled artisan.  The skilled artisan recognizing that deletions and substitutions to a heavy chain constant region will influence the biological properties of the encoded isotypes, as taught by Morrison. Further, Zhou shows it is possible to replace a non-human animal’s heavy chain constant region gene segment with a corresponding human segment and produce hybrid antibody genes that are capable of being expressed and underdo VDJ recombination and b cell maturation.  Thus, there would have been a reasonable expectation of success in a non-human animal comprising deletions to IgD, IgG3, IgG2b, IgE and IgA, as Morrison discloses targeting different IgG genes depending on need, and Zhou shows generating deletions of the endogenous genes by replacing the genes with corresponding gene segments are functional.
Claims 56 and 63 require wherein the IgG region is an IgG1 region comprising the CH1-Hinge deletion, and wherein the modified endogenous non-human heavy chain constant regions further comprise a deletion of an endogenous IgGD, IgG3, IgG3, IgG2b, IgE and IgA  constant region gene in the non-human animal (claim 56) or in the modified ES cell (claim 63).  
These claims are obvious for the same reasons as stated above.  Morrison discloses deletions of IgG domains, including the IgG3 isotype can be deleted (Example 3).  Further, Morrison discloses different IgG isotypes have different properties:  Morrison discloses IgG2 has a longer serum half-life; IgG4 has a reduced ability to activate complement; IgG1 binds with high affinity for Fc receptors, IgG3 binds with Fc receptors on mononuclear cells (page 9, lines17-24).  Thus, the selection of the specific IgG isotype gene to comprise the deletion in CH1 and the hinge domains would be a matter of routine optimization depending on the needs of the practitioner, the practitioner recognizing that the individual IgG isotypes have particular characteristics that are unique to a specific isotype.  
The selection of deletions to the IgGD, IgG3, IgG3, IgG2b, IgE and IgA genes would been a matter of routine experimentation on the part of the skilled artisan.  The skilled artisan recognizing that deletions and substitutions to a heavy chain constant region will influence the biological properties of the encoded isotypes, as taught by Morrison. Further, Zhou shows it is possible to replace a non-human animal’s heavy chain constant region gene segment with a corresponding human segment and produce hybrid antibody genes that are capable of being expressed and underdo VDJ recombination and b cell maturation.  Thus, there would have been a reasonable expectation of success in a non-human animal comprising deletions to IgGD, IgG3, IgG3, IgG2b, IgE and IgA, as Morrison discloses targeting different IgG genes depending on need, and Zhou shows generating deletions of the endogenous genes by replacing the genes with corresponding gene segments are functional.

Claims 33 and 41 remainMurphy of record, in view of Morrison of record and Schreiber of record as applied to claims  21-26, 32, 34, 36, 40, 43-44 and 46-48, 59-60 and 66 above, and further in view of Yoshiki and Moriwaki. Mouse Phenome Research: Implications of Genetic Background. ILAR Journal, 2006. 47(2): 94-102, of record. The claims encompass wherein the mouse or embryonic stem cell is a 50/50 mix of 129/C57BL6 strains.  
With regard to claims 21-26, 32, 34, 36, 40, 43-44 and 46-48, 59-60, and 66 Murphy, Morrison and Schreiber combine to render obvious mice and mice cells comprising the mutations to the CH1 and hinge domains as claimed (see 103 rejection above, the content of which is incorporated herein in its entirety).
Murphy discloses the non-human animal is a mouse (column 5, lines 12-16); however Murphy is silent as to the specific strains used.  Schreiber discloses the strains of mice or embryonic stem cell strains comprising IgG CH1 gene deletions are C57BL6 or 129 cells (Column 13, lines 50-64). However, none of Murphy, Morrison nor Schreiber disclose wherein the mice and embryonic stem cells thereof are a 50/50 mix of 129 and C57BL/6 as required by instant claims 33 and 41.
Yoshiki and Moriwaki discloses it is common to generate heterozygous target mutations in mice in C57BL/6 x 129 backgrounds (page 98, first column).
It would have been obvious to skilled artisan to utilize C57BL/6 x 129 background mice when establishing the mice expressing the mutations therein, as this genetic background was commonly used in the art at the time of the invention, as shown by Yoshiki. A skilled artisan would have had a reasonable expectation of success, as using of 50/50 C57BL/6 x 129 background mice was known in the art at the time of the invention.

RESPONSE TO ARGUMENTS
Applicant’s arguments with regard to the 103 rejection over the claims as obvious over Murphy in view of Morrison and Schreiber, filed 11/05/20 have been fully considered but are not persuasive.  At pages 12-13, Applicant reiterated arguments that the claimed invention (prior to any amendments presented with the 11/05/20 submission) would have no expectation of success.  Applicant argues that the Murphy does not disclose the claimed deletions, and that Morrison shows the modifications in 
The Examiner disagrees.  Schreiber is cited to show that even if a specific constant region gene is deleted  (by targeting the CH1 exon of IgG3 to result in no IgG3 production in a homozygous animal), the mouse is able to continue to make other antibodies, including the ability to make IgG1, IgM, IgA, IgG2A and IgG2B (Figs 8-9).  
The instant claims require the IgG CH1 and hinge domains of one IgG isotype comprises a deletion, leaving a splice acceptor 5’ to the CH2 exon.  The specific genomic deletion of Schreiber is wholly different than the claimed deletions, as Schreiber specifically was trying to knock out an entire IgG isotype gene.  Schreiber’s deletion is a 54 bp of the CH exon of the IgG3 gene by inserting a replacement cassette to generate a null allele (see figure 2; column 13, lines 35-46.)  This is wholly different than a deletion as claimed. Schreiber was not cited to show that deletion of a CH1 exon and hinge region of IgG would be capable of forming a chimeric IgG devoid of a CH1 and hinge domain.
Further, if the Examiner agreed with Applicant’s assertion that Schreiber’s reduction to practice demonstrates that the art would have no expectation of success of generating an antibody comprising a deleted region, that any deletion to/within a CH1 exon would predictably fail to result in any antibody from that modified IgG gene, the Examiner questions how Applicant’s deletions were capable of successfully producing antibodies?  
At page 12, Applicant argues that the cited art does not have any reason to expect that an IgG isotype encoded by the newly amended claims “an endogenous IgG gene modified to comprise from 5’ to 3’: an endogenous switch region, a deletion in a sequence encoding a CH1 domain and a hinge region, a splice acceptor, a CH2 exon, a CH2 intron, and a CH3 exon” arguing that Schreiber teaches away from such an outcome.  The examiner disagrees for the reasons stated above.  The Examiner disagrees with Applicant’s assertion that Schreiber teaches away.
Applicant argues that when considered as a whole, Schreiber cannot be combined with Murphy and/or Morrison because one reading Schreiber would understand that a deletion of a CH1 exon would not result in expression of an IgG isotype from the modified gene.  Applicant argues that the Examiner cannot disregard the allege teachings away of the claimed invention.
The examiner notes that nowhere in Schreiber does scriber articulate that any deletion within a CH1 exon necessarily results in a lack of expression of that IgG gene.  Schreiber generates a knockout vector that replaces a CH1 exon to knockout the IgG gene, and shows that the other immunoglobulin genes are able to continue to be expressed.  These teachings do not “teach away” from the claimed invention.
Applicant’ argues that Morrison is “non-analogous” art because the reference is directed to cells and microorganisms, and not in vivo to animals.  However, instant claim 24 is directed to isolated B cells.  Thus, Morrison would appear to be relevant to these claims?  Applicant argues that a skilled artisan would not look to art regarding production of antibodies in isolated cells and microorganisms, such as taught by Morrison, with the disclosure of Murphy, for the production of antibodies in vivo, citing to Circuit Check Inc. v. QXQ Inc, the Federal Circuit.  The Examiner is not persuaded as Applicant has not provided any relevant reasoning with regard to the fact pattern in Circuit Check Inc. v. QxQ In and the instant application.  
Further, the Examiner disagrees with Applicant’s assertion that Morrison is “non-analogous art” from Murphy, as Morrison is not directed to teachings relevant to rearrangement of immunoglobulin genes to generate the encoded antibodies (pages 17-18). In response to Applicant's argument that Morrison is non-analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Morrison is relevant to 
Applicant argues at pages 18-19 that Morrison does not disclose use of unrearranged IgG genes – only rearranged genes, or the presence of any switch regions necessary for expression. Applicant argues that Morrison is not concerned, and does not teach that the cells therein are capable of rearrangement.  The Examiner is not convinced of error.  The presence of unrearranged IgG genes, and endogenous switch regions, and the generation of the modified IgG genes in vivo (or via B cells) is provided for by the disclosures of Murphy.  Morrison is cited to show that antibodies can be generated which are devoid of a CH1-hinge domain.
Applicant argues that none of the cited art would render obvious the independent claims as amended, resulting in a genomic structure comprising an endogenous switch receptor, a deletion of a CH1 exon and a hinge region, a splice acceptor, a CH2 exon, a CH2 intron, and a CH3 exon as claimed, such that the animal and/or cell would produce an IgG that is devoid of a CH1 and hinge domain as claimed – because Murphy does not disclose the deletions, Morrison is non-analogous art, and Schreiber allegedly teaches away.  These arguments are not persuasive for the same reasons as stated above.
Murphy discloses its system is an improvement over prior art methods of making antibodies in cells, Morrison discloses deletions of whole constant region domains is known, and Schreiber discloses that even if you knock out an entire IgG isotype, the animal is still capable of producing other antibodies.  

Conclusion
Claims 58 and 65 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  These claims encompass the presence of a splice acceptor site identified by SEQ ID NO: 17, which appears to be free of the prior art.
Claims 21-26, 32-34, 36, 40-41, 43-44, 46-48, 54-56, 59-63 and 66 are rejected by the prior art.  Advancement of prosecution may occur with evidence in the form of a declaration, or amendment of the independent claims to include the novel SEQ ID NO.

FINAL REJECTION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A ARON whose telephone number is (571)272-2789.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER M BABIC/Supervisory Patent Examiner, Art Unit 1633